EXHIBIT 10.18

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of January 1, 2015,
by and between The Big Tomato, Inc., a Colorado corporation (the “Company”) and
Jeremy Stout, (“Employee”).

 

WHEREAS, the Company desires to employ the Employee, and the Employee desires to
accept such employment upon the terms and subject to the conditions contained
herein.

 

NOW, THEREFORE, in consideration of foregoing, and for the mutual promises of
the parties hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties hereto agree as follows:

 

1. EMPLOYMENT, DUTIES AND ACCEPTANCE

 

Subject to the terms and conditions of this Agreement, the Company hereby
employs the Employee for the Term (as hereinafter defined), as Vice
President Sales and Operations. During the Term, the Employee shall devote his
full working time, attention and energies to the business of the Company and its
affiliates, all under and subject to the direction and control of the Board of
Directors of Monarch America, Inc. (the “Board”). In this connection, during the
Term (i) the Employee shall not render services to or for any other person,
firm, corporation or business in this capacity and (ii) shall have no interest,
directly or indirectly, in any other person, firm, corporation or business whose
business is related to or competitive with the business or the projected
business of the Company and its affiliates.

 

2. TERM OF EMPLOYMENT

 

The term of this Agreement (the “Term”) shall commence on January 1, 2015 and
end on January 1, 2017, unless sooner terminated pursuant to the terms of this
Agreement.

 

3. COMPENSATION

 

3.1 The Company agrees to pay the Employee a salary of $120,000 per 12-month
period during the Term of this Agreement (“Base Salary”). Base Salary will be
paid bi-monthly, subject to withholding for applicable taxes.

 

3.2 The Employee will be entitled to a bonus according to the following schedule
based upon the Company’s net revenue for the fiscal years ending on December 31,
2015 and December 31, 2016:

 

 

·

For net revenue between $400,000 and $460,000, $2,500 for every $10,000
generated over $400,000, prorated for amounts less than $10,000;

       

·

For net revenue over $460,000, $15,000 plus 7.5% of all net revenue over
$460,000.

 

 
1


--------------------------------------------------------------------------------




 

Net revenues shall be determined by the accountants and PCAOB auditor for the
Company. The bonus (and any other payments to the Employee) shall be subject to
withholding for applicable taxes.

 

If this Agreement is terminated (i) by the Company Without Cause or (ii) by the
Employee as a result of Constructive Termination, the Employee shall receive the
bonus described above notwithstanding the termation of this Agreement.

 

3.3 During the Term, the Company will pay the monthly premiums for the health
insurance which is currently provided for the Employee and Employee’s immediate
family, including SIS supplemental insurance.

 

3.4 During the Term of this Agreement, the Employee will be entitled to paid
time off as follows:

 

 

·

seven holidays;

       

·

five sick days; and

       

·

five weeks vacation. It is understood that such vacation may be taken at any
time or from time to time during the twelve (12) consecutive month period to
which it relates, upon notice to and in coordination with the Board. Any
vacation not taken in any twelve (12) consecutive month period may not be taken
in the following twelve (12) consecutive month period.

 

3.5 During the Term, the Company agrees to reimburse the Employee for:

 

 

·

fuel/auto expenses in the amount of $1,000 per month; and

       

·

communication expenses (including but not limited to cell phone and internet) in
the amount of $500 per month.

 

4. TERMINATION

 

4.1 Termination Due to Death. Employee's employment and this Agreement shall
terminate upon Employee's death. In the event that Employee's employment ends
due to death, the Company's obligations under this Agreement shall immediately
cease, except that the Employee’s legal representatives shall be entitled to
receive the Base Salary otherwise payable to Employee through the last day of
the month in which the Employee’s death occurred.

 

4.2 Termination Due to Mental or Physical Disability. Employee’s employement and
this Agreement shall terminate if Employee becomes mentally or physically
incapacitated or disabled so as to be unable to perform Employee’s duties under
this agreement. Employee’s inability to adequately perform services under this
Agreement for a period of thirty (30) consecutive days will be conclusive
evidence of such mental or physical incapacity or disability, unless such
inability to adequately perform such services under this Agreement is pursuant
to a mental or physical incapacity or disability covered by the Family Medical
Leave Act (“FMLA”). In the event that Employee's employment ends due to
disability, the Company's obligations under this Agreement shall immediately
cease, except that the Employee shall be entitled to receive the Base Salary
otherwise payable to Employee through the last day of the month in which the
Employee’s disability occurred.

 

 
2


--------------------------------------------------------------------------------




 

4.3 Termination for Cause. Termination for Cause may be effected by the Company
at any time during the Term by written notification to Employee, provided,
however, that Termination for Cause as provided in (i), (ii) or (iv) below will
only be effective after the Company has provided Employee with written notice of
what it reasonably believes are the grounds for any Termination for Cause and
Employee fails to take appropriate remedial actions during the ten (10) day
period following receipt of such written notice. Upon Termination for Cause,
Employee is to be immediately paid, as his sole and exclusive remedy, all
accrued Base Salary, all to the date of termination.

 

“Termination for Cause” means termination by the Company of Employee's
employment due to (i) willful or gross neglect of Employee’s duties; (ii)
willful or gross misconduct or insubordination; (iii) commission of fraud,
misappropriation or embezzlement or the commission of any act with adversely
affects the Company or its reputation; (iv) any material breach of this
Agreement by Employee, or (v) Employee’s indictment or conviction or plea of no
contest to a crime involving moral turpitude.

 

4.4 Constructive Termination. Constructive Termination shall occur if Employee
resigns his employment within ten (10) days of the occurrence of any of the
following events: (i) the Company’ breach of any material term of this
Agreement; (ii) a relocation (or demand for relocation) of Employee’s place of
employment to a location more than one thousand (1,000) miles from Employee’s
current place of employment, (iii) a material reduction in Employee’s authority,
job duties or level of responsibility or the imposition of significant and
material limitations on Employee’s autonomy in his position, or (iv) if a Change
of Control event has occurred, provided, however, that no such termination in
any situation will be deemed to be Constuctive Termination unless the Employee
has provided the Company with written notice of what he reasonably believes are
the grounds for Constructive Termination and the Company fails to take
appropriate remedial actions during the ten (10) day period following receipt of
such written notice.

 

Change of Control means a change in ownership or control of the Company affected
through any of the following transactions:

 

(a) a merger, consolidation or reorganization approved by the Company’s
stockholders, unless securities representing more than 50% of the total combined
voting power of the voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly, and in
substantially the same proportion, by the persons who beneficially owned the
company’s outstanding voting securities immediately prior to such transaction;
or

 

(b) any transfer or other disposition of all or substantially all of the
Company’s assets; or

 

(c) the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission) of securities possessing more than fifty percent (50%) of
the total voting power of the Company’s outstanding securities pursuant to a
tender or exchange offer made directly to the Company’s shareholders; or

 

 
3


--------------------------------------------------------------------------------




 

(d) a change in the composition of the Board such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the date of this Agreement, or (B) have been elected
or nominated for election as Board members since the date of this Agreement by
at least a majority of Board members described in clause (A) who were still in
office at the time the Board approved such election or nomination.

 

In the event a Constructive Termination has occurred, Employee shall, in his
sole discretion, provide Company with his written notice of resignation to be
effective not less than thirty (30) days after receipt by Company, whereupon
Employee shall cease to be employed by the Company and both parties shall be
relieved of further responsibility or liability to the other under this
Agreement, other than as provided in this Agreement.

 

4.5 Voluntary Termination. Employee may effect a Voluntary Termination by giving
written notice to the Company of such Voluntary Termination. In the event of a
Voluntary Termination, the Company will pay to Employee on the date of
termination, as his sole and exclusive remedy, all accrued Base Salary and
unused vacation and sick pay, all to the date of termination. Voluntary
Termination means termination of this Agreement by Employee other than for
Constructive Termination.

 

4.6 Termination Without Cause. Termination Without Cause may be effected by the
Company at any time during the Term by written notification to Employee.

 

5. NON-COMPETE

 

During the Term and for a period of one (1) year following the termination of
this Agreement, other than a Termination Without Cause or a Constructive
Termination, Employee shall not, directly or indirectly, whether alone or as a
partner, principal, agent, employee, consultant, proprietor, director, officer,
employee, member, joint venture, creditor, shareholder, owner, manager or
otherwise, be employed by or be an owner or participate in the ownership,
management, operation or control of any business which directly or indirectly
competes with the business of the Company. The Employee acknowledges and agrees
that the current market for the Company's business extends throughout the United
States and that it is therefore reasonable to prohibit the Employee from
competing with the Company anywhere in such territory. This Section shall not
apply to the Employee’s ownership of less than five percent (5%) of the capital
stock of a company having a class of capital stock which is traded on any
national stock exchange or on the over-the-counter market.

 

 
4


--------------------------------------------------------------------------------




 

6. ASSIGNMENT OF INVENTIONS/CONFIDENTIAL INFORMATION

 

All processes, inventions, patents, copyrights, trademarks, and other intangible
rights (collectively the “Inventions”) that are conceived or developed by
Employee, either alone or with others, during the Term of Employee’s employment
and solely in the course of Employee’s duties to the Company hereunder, will be
the sole property of the Company, and Employee hereby assigns to the Company all
of Employee's right, title and interest in and to such Inventions.

 

In view of the fact that the Employee's work for the Company will bring him into
close contact with many confidential affairs of the Company not readily
available to the public, the Employee agrees:

 

 

·

To keep secret and retain in the strictest confidence, all confidential matters
of the Company and its affiliates, including, without limitation, all
information concerning properties owned by the Company and its affiliates or
which are under consideration by the Company and its affiliates, marketing
information, customers and potential customers, business plans, pricing
information and all other confidential and proprietary information of the
Company and their affiliates (“Confidential Information”), and not to disclose
such Confidential Information to anyone outside the Company, or to ever use such
Confidential Information for the personal gain or benefit of the Employee except
in the course of performing his duties hereunder or with the Company's express
written consent. Notwithstanding the above, Confidential Information does not
include information which (a) is known, or becomes known, to the Employee
through means other than his employment with the Company, or (b) becomes a
matter of public knowledge through no fault of the Employee.

       

·

That all records of the Company, are and shall remain the property of the
Company at all times and to furnish on demand, all books, records, letters,
vouchers, maps, drawings, notes or any other information that is written,
photographed, or stored in any manner containing data regarding properties in
which the Company have an interest or which are under consideration by the
Company and all other Company records whether in original, duplicated, copied,
transcribed, or any other form.

 

If the Employee commits a breach, or threatens to commit a breach, of any of the
provisions of the foregoing, the Company shall have the following rights and
remedies:

 

 

·

The right to have the provisions of this Agreement specifically enforced by any
court of competent jurisdiction, it being acknowledged that any such breach or
threatened breach shall cause irreparable injury to the Company and that money
damages shall not provide an adequate remedy to the Company. In addition to and
without limiting or waiving any other remedies available to the Company, at law
or in equity, the Company shall be entitled to immediate injunctive relief in
any court, domestic or foreign, having the capacity to grant such relief, to
restrain any such breach or threatened breach and to enforce the provision of
this Agreement.

       

·

The right to recover from the Employee all money damages, direct, consequential,
or incidental, suffered by the Company as a result of any acts constituting a
breach of any of the provisions of the foregoing.

 

Each of the rights and remedies enumerated above shall be independent of the
other and shall be severally enforceable, and all of such rights and remedies
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company under law or in equity.

 
5


--------------------------------------------------------------------------------




 

7. EMPLOYEE’S REPRESENTATIONS

 

Employee represents that he does not have any obligations that would conflict
with or prohibit Employee from performing the duties of his position. Employee
further represents that he is not bound by any prior agreement that prohibits
him from accepting this position and that his employment with the Company will
not breach any agreement with any former employer not to compete or solicit or
any obligation to keep in confidence information acquired by him prior to
employment with the Company. Employee further represents to the Company that he
will not bring with him or use in the performance of his duties and
responsibilities for the Company any materials or documents of the former
employer or other owners that are generally not available to the public, unless
he has obtained written authorization from the former employer or other owner
for their permission and use and has provided the Company with a copy thereof.

 

8. MISCELLANEOUS

 

8.1 Arbitration. Any dispute arising out of or in connection with this Agreement
shall be resolved by binding arbitration under the Rules of the American
Arbitration Association (“AAA”). The arbitration proceedings shall be conducted
in Denver, Colorado. The parties will negotiate in good faith for a period of
thirty (30) days after the filing of the demand for arbitration, in an attempt
to agree on a single arbitrator to hear the dispute. If the parties are unable
to agree on a single arbitrator within such thirty (30) day period, an
arbitrator will be appointed by the AAA. The parties may conduct reasonable
pre-hearing discovery, including requests for production of documents and
depositions. The arbitrator shall have the power to resolve any discovery
disputes which arise between the parties. Nothing in this clause shall be
construed to preclude any party from seeking injunctive relief or the other
rights granted in Section 6 above, and any such request for injunctive relief
shall not be deemed a waiver of the obligation to arbitrate. Judgment upon the
award of the arbitrator may be entered and enforced by any court or tribunal
having jurisdiction.

 

8.2 Entire Agreement; Modification. Except as otherwise provided in this
Agreement, this Agreement represents the entire understanding among the parties
with respect to the subject matter of this Agreement, and this Agreement
supersedes any and all prior understandings, agreements, plans, and
negotiations, whether written or oral, with respect to the subject matter
hereof, including without limitation, any understandings, agreements, or
obligations respecting any past or future compensation, bonuses, reimbursements,
or other payments to Employee from Company. All modifications to the Agreement
must be in writing and signed by both parties hereto.

 

8.3 Headings. The Section headings of this Agreement are intended for reference
and may not by themselves determine the construction or interpretation of this
Agreement.

 

 
6


--------------------------------------------------------------------------------




 

8.4 Governing Law. This Agreement is to be governed by and construed in
accordance with the laws of the State of Colorado.

 

8.5 Severability. If any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect. If any provision is held invalid or unenforceable with respect
to particular circumstances, it shall nevertheless remain in full force and
effect in all other circumstances.

 

8.6 Prevailing Party Attorneys' Fees. In the event of any arbitration or other
legal proceeding relating to this Agreement or the enforcement of any provision
of this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees, costs and disbursements (in addition to any other relief to
which the prevailing party may be entitled) as determined by and within the
discretion of the court or arbitrator.

 

8.7 Counterparts. This Agreement may be executed in one or more counterparts and
by facsimile or electronic signatures, all of which taken together will
constitute one and the same Agreement.

 

8.9 Withholdings. All sums payable to Employee under this Agreement will be
reduced by all federal, state, local, and other withholdings and similar taxes
and payments required by applicable law.

 

8.10 Indemnification. The Company agrees that it will indemnify and hold the
Employee harmless to the fullest extent permitted by applicable law from and
against any loss, cost, expense or liability resulting from or by reason of the
fact of the Employee's employment hereunder, whether as an officer, employee,
agent, fiduciary, director or other official of the Company, except to the
extent of any expenses, costs, judgments, fines or settlement amounts which
result from conduct which is knowingly fraudulent or deliberately dishonest or
to constitute some other type of willful misconduct.

 

8.11 Notices.

 

All notices, requests, consents and other communications, required or permitted
to be given hereunder, shall be in writing and shall be deemed to have been duly
given if delivered personally or sent by prepaid electronic transmission or
mailed first class, postage prepaid, by registered or certified mail or
delivered by an overnight courier service (notices sent by electronic
transmission, mail or courier service shall be deemed to have been given on the
date sent) as follows (or to such other address as either party shall designate
by notice in writing to the other):

 

If to the Company:

 

The Big Tomato 

1150W. Custer Place 

Denver, CO 80223

 

If to the Employee:

 

__________________

 

__________________

 

__________________

 

 
7


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

 

 

THE BIG TOMATO, INC.         By /s/ Jeremy Stout     Jeremy Stout   EMPLOYEE    
    /s/ Jeremy Stout

 

 

 

8

--------------------------------------------------------------------------------

 